Filed with the U.S. Securities and Exchange Commission on July 28, 2014 1933 Act Registration File No. 333-108394 1940 Act File No. 811-21422 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 32 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 33 x (Check appropriate box or boxes.) Trust for Advised Portfolios (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Numbers, Including Area Code) (414) 765-6609 Christopher E. Kashmerick, President Trust for Advised Portfolios c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 10th Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Christopher D. Menconi, Esquire Bingham McCutchen LLP 2treet NW Washington, D.C. 20006-1806 As soon as practical after the effective date of this Registration Statement Approximate Date of Proposed Public Offering It is proposed that this filing will become effective ¨ immediately upon filing pursuant to paragraph (b) x on August 29, 2014 pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on pursuant to paragraph (a)(1) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [X] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE Designation of New Effective Date for Previously Filed Amendment Post-Effective Amendment No. 25 (the “Amendment”) was filed pursuant to Rule 485(a)(2) under the Securities Act of 1933 on May 16, 2014, and pursuant to Rule 485(a)(2) would become effective on July30, 2014. This Post-Effective Amendment No. 32 is being filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating August 29, 2014, as the new date upon which the Amendment shall become effective. This Post-Effective Amendment No. 32 incorporates by reference the information contained in Parts A, B and C of the Amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No. 32 to its Registration Statement meets all of the requirements for effectiveness pursuant to Rule 485(b) of the Securities Act, and the Registrant has duly caused this Post-Effective Amendment No. 32 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Milwaukee and State of Wisconsin, on the 28thdayofJuly, 2014. Trust for Advised Portfolios By: /s/ Christopher E. Kashmerick Christopher E. Kashmerick President and Principal Executive Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No.32 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ John Chrystal* Trustee July 28, 2014 John Chrystal /s/ Albert J. DiUlio, S.J.* Trustee July 28, 2014 Albert J. DiUlio, S.J. /s/ David S. Krause* Trustee July 28, 2014 David S. Krause /s/ Harry E. Resis* Trustee July 28, 2014 Harry E. Resis /s/ Ian Martin* Trustee July 28, 2014 Ian Martin /s/ Christopher E. Kashmerick President and Principal Executive Officer July 28, 2014 Christopher E. Kashmerick /s/ Russell B. Simon Treasurer and Principal Financial Officer July 28, 2014 Russell B. Simon *By: /s/ Christopher E. Kashmerick July 28, 2014 Christopher E. Kashmerick Attorney-In Fact pursuant to Power of Attorney
